Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 2019/08/29.  Claims 1-6, 8, 9, 11-18, and 21-24 are pending.  Claims 1 (a method), 11 (a machine) and 21 (a machine-readable storage medium comprising transitory media) are independent.

Claim Interpretation
Claim 11 does not invoke 112(f) because the “component(s) configured to” are software components: “a memory that stores computer executable components that, when executed by the processor, facilitate performance of operations, the computer executable components comprising.”  Software has no physical structure and cannot invoke 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 is directed to non-statutory subject matter. 
In re Nuijten, 500 F. 3d 1346, 84 USPQ2d 1495.”  MPEP 2106.03(II).
Claims 22-24 are rejected for the above reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07)
	As to claims 1, 11, and 21, Newman discloses a method/machine/CRM comprising:
	…, by a device comprising a processor, (Newman Figure 8, a processor CRM and memory storing instructions) personal information associated with a user in a distributed …; (See Newman Figure 6 multiple blockchains storing user information. “FIG. 6 is an illustration of multiple blockchains, according to various examples. FIG. 6 
by the device, a plurality of block chains of personal information, based at least in part on a determined category of use of each of the plurality of block chains; and (“FIG. 6 is an illustration of multiple blockchains, according to various examples. FIG. 6 includes borrower blockchain 602, title blockchain 604, user 606, ledger access manager 608, and asset pool blockchain 610.” Newman col. 7, ln. 38)
… an authorization, by the device, (Ledger Access Manager 608 of Newman Figure 6) to access a set of the plurality of block chains (“it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device.” Newman col. 10, ln. 18) based on the determined category of use associated with a request for authorization. (“The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger of the plurality of shared ledgers.” Newman col. 10, ln. 7. a request for a related data category in another blockchain based on an identifier in the blockchains.)

Newman does not disclose:
Storing 
file system (DFS)
creating


Wang discloses:
Storing (“7 DO records the file location returned by IPFS.” Wang § IV. “As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain)
file system (DFS) (“As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain)
creating (“mining is a process that includes new blocks to the blockchain. Miners use proof of work (POW) algorithms to add blocks to the blockchain by packaging newly generated transactions.” Wang § III.B.6.  Creating a blockchain of personal information by adding personal information to a blockchain.)
transmitting [an authorization] (“The smart contract searches according to the token and returns the relevant results.” Wang § IV).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman with Wang by storing the data of Newman on an IPFS and other blockchains by adding blocks thereto and transmitting authorizations for access to data on the blockchains.  It would have been obvious to a person of ordinary skill in the art to use/load data on an IPFS blockchain in combination with other blockchains and transmit authorizations for access thereto in order to avoid transaction 

As to claims 2, 12, and 22, Newaman in view of Wang discloses the method/machine/CRM of claims 1, 11, and 21, but does not further disclose:
wherein the storing the personal information comprises encrypting, via the device, the personal information with supplemental information to facilitate at least one of creation of at least one block chain of the plurality of block chains or determining an applicability status of the request for authorization.
Wang further discloses:
wherein the storing the personal information comprises encrypting, via the device, the personal information with supplemental information (“FileEncrypt(F) -> (CTF ;K; kw): The file encrypt algorithm takes as input the shared file F. It outputs file ciphertext CTF , file encryption key K….
KeyEncrypt(PK;K; hlocation;P) -> CTmd : The key encrypt algorithm takes as input system public parameters PK, file encryption key K, file location hlocation and access policy P. It outputs ciphertext CTmd . DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Personal information being the file, encrypted with key K that is subsequently encrypted with supplemental 
 to facilitate at least one of creation of at least one block chain of the plurality of block chains (Wang § IV steps 4 and 8, embedding data into Ethereum transactions) or determining an applicability status of the request for authorization. (Wang § IV, decryption taking keys as input to attempt decryption of data).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Newman in view of Wang with Wang by utilizing the encrypted storage, keys, and search data of Wang in the system of Newman in view of Wang.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Newman in view of Wang with Wang in order to provide attribute based encryption access controls in a blockchain, thereby providing fine-grained access control over a decentralized storage system (Wang § II.B).

As to claims 3, 13, and 23, Newman in view of Wang discloses the method/machine/CRM of claims 2, 12, and 22, and further discloses:
wherein the storing the personal information in DFS comprises storing, via the device, the personal information in inter-planetary file system (IPFS). (“7 DO records the file location returned by IPFS.” Wang § IV. “As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain)

As to claims 4, 14, and 24, Newman in view of Wang discloses the method/machine/CRM of claims 2, 12, and 22, and further discloses:
wherein the encrypting the personal information with supplemental information comprises encrypting, via the device, a plurality of a cryptographic hash of a prior block of personal information in the at least one block chain, a link to the prior block (“uploads the ciphertext CTF to IPFS, and records the file location hlocation” Wang § IV.  Recall that the IPFS of Wang is a blockchain and the hlocation evidences the storage thereon.) of personal information in the at least one block chain stored in the DFS, (“KeyEncrypt(PK;K; hlocation;P) -> CTmd : The key encrypt algorithm takes as input system public parameters PK, file encryption key K, file location hlocation and access policy P. It outputs ciphertext CTmd .” Wang § IV.)  a verifying entity associated with the personal information, a digital signature associated with the verifying entity, information associated with an encryption key or decryption key, or (only one of the list is required) other authorization information associated with the set of the plurality of block chains. (“KeyEncrypt(PK;K; hlocation;P) -> CTmd : The key encrypt algorithm takes as input system public parameters PK, file encryption key K, file location hlocation and access policy P. It outputs ciphertext CTmd . DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters” Wang § IV. Supplemental information associated with the encrypted data in the blockchain.)


wherein the encrypting the link to the prior block (“As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain) of personal information in the at least one block chain comprises encrypting, via the device, an encrypted link to the prior block of personal information in the at least one block chain.  (“DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Double encryption of the link.)

As to claims 6 and 16, Newman in view of Wang discloses the method/machine of claims 4 and 14, and further discloses:
wherein the encrypting the other authorization information associated with the set of the plurality of block chains comprises encrypting, via the device, at least one term of use determined by the user. (“DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Where the access policy P is a term of use, and is encrypted to form CTmd.)

As to claim 17, Newman in view of Wang discloses the machine of claim 16, and further discloses:
wherein the data management component is further configured to determine the at least one term of use, comprising at least one of an expiration term for at least one of the authorization or the personal information, a validity term associated with the personal information, at least one of a payee or a requested fee associated with the at least one of the authorization or the personal information, at least one of a transmission limit or a storage limit associated with the at least one of the authorization or the personal information, or a restriction associated with the at least one of the authorization (“DO uses K to encrypt hlocation as CTl , and uses a selected ABE algorithm to encrypt file encryption key K, that is, it uses system public parameters PK and access policy P to encrypt K as CTk . DO randomly selects AES key K1 from key space to encrypt CTl and CTk as CTmd , embed these encrypted information into an Ethereum transaction,” Wang § IV. Where the access policy P is a restriction) or the personal information on a third party.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07), and LaFever et al., US 2018/0307859 (priority date 2018/0307859).
As to claims 8 and 18, Newman in view of Wang discloses the method/machine of claims 1 and 11 and further discloses:

…
creating the plurality of block chains (Newman Figure 6) …

Newman in view of Wang does not disclose:
determining, via the device, whether the personal information is personally identifying information or other personal information, 
wherein the personally identifying information is defined as information or combinations of information that resolve to a unique user, meeting or exceeding a predetermined threshold confidence level, and 
wherein the other personal information is defined as other information or combinations of other information that does not resolve to the unique user, by failing to meet or exceed the predetermined threshold confidence level, and 
…
based on at least the personally identifying information. 

LaFever discloses:
determining, via the device, whether the personal information is personally identifying information or other personal information, (“FIG. 11 shows an example of a process to perform Disassociation Level Determination (DLD) and create an Anonymity Measurement Score (AMS)” LaFever ¶ 465)

wherein the other personal information is defined as other information or combinations of other information that does not resolve to the unique user, (“Whereas sex as a single data point identifier without disassociation or replacement may merit an AMS score of 10 since it is classified at a low risk of re-identification even without de-identification measures in place.” LaFever ¶ 469) by failing to meet or exceed the predetermined threshold confidence level, and (LaFever ¶ 474)
…
based on at least the personally identifying information. (“FIG. 1K illustrates exemplary categories for the level of consent/involvement required by the Data Subject 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman in view of Wang with LaFever by incorporating the anonymity measurement score and scoring mechanisms of LaFever into the system of Newman in view of Wang and conditioning third party access to the data based on the anonymity measurement score and explicit user consent (LaFever ¶ 477, Newman col. 9, ln. 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Newman in view of Wang with LaFever in order to automatically determine how to treat different data elements in order to establish the user’s access levels described in Newman col. 9, ln. 45; thereby overcoming the limitations of static security systems by improving accuracy of privacy analysis for distributed storage in blockchains (LaFever ¶ 17).



Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman, US 10,990,693 (filed 2017-11), in view of Wang et al., “Blockchain-Based Framework for Data Sharing with Fine-Grained Access Control” (published 2018-07), and Guo et al., US 10,999,061 (priority date 2017-06).

As to claim 9, Newman in view of Wang discloses the method of claim 1 and further discloses:
receiving, via the device, the request for authorization; (“a request may be received from a requesting computing device. The request may include a requesting identifier stored in a data record of a first shared data ledger of the plurality of shared data ledgers. The request may further include a request for information, associated with the requesting identifier, stored in a second shared data ledger” Newman col. 10, ln. 6)
determining, via the device, from the request for authorization the determined category of use; (“it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device. The query may include identification of the entity that has requested the information.” Newman col. 10, ln. 18. “if an entity is examining blockchain 610 and wants to know more information about the assets included in a pool, the identifier in blockchain 610 may be provided to the ledger access manager 608 (e.g., using an API). The ledger access manager 608 may query the data structure map to obtain the original user identifier. The original user identifier may then be used to retrieve the data from 
for authorization (“it is determined that the requesting computing device is authorized to access the information stored in the second shared data ledger. This determination may be made by querying access rights that are stored on the executing computing device. The query may include identification of the entity that has requested the information.” Newman col. 10, ln. 18.)
…
transmitting the authorization comprising transmitting, via the device, at least one cryptographic hash (“The hash string can be understood as a Uniform Resource Locator (URL) in the Web. We will refer to the hash string as the file location in the following.” Wang § III.C)
…a link (“7 DO records the file location returned by IPFS.” Wang § IV.) …

Newman in view of Wang does not disclose:
determining, via the device, whether at least one responsive block chain exists that is responsive to the determined category of use and the request … in the set of the plurality of block chains; 
creating, via the device, the at least one responsive block chain if the at least one responsive block chain does not exist; and 
associated with a last block of the at least one responsive block chain and … to the last block of the at least one responsive block chain stored in the DFS. 


associated with a last block of the at least one responsive block chain and … to the last block (“On the Ethereum blockchain network, mining is a process that includes new blocks to the blockchain. Miners use proof of work (POW) algorithms to add blocks to the blockchain by packaging newly generated transactions.” Wang § III.B.6. the last block being a new block in the blockchain due to transactions.) of the at least one responsive block chain stored in the DFS. (“7 DO records the file location returned by IPFS.” Wang § IV. “As a content-addressed decentralized storage platform, IPFS uses Filecoin [14] as an incentive layer to incent nodes to provide storage and retrieval services.” Wang § II.A and VI.B.  Filecoin is a blockchain).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman with Wang by storing the data retrieved in Newman on an IPFS blockchain by adding new blocks thereto.  It would have been obvious to a person of ordinary skill in the art to use/load data on an IPFS blockchain in order to avoid transaction fees and bloating associated with file storage on an Ethereum type blockchain (Wang § V.C). 

Newman in view of Wang does not disclose:
determining, via the device, whether at least one responsive block chain exists that is responsive to the determined category of use and the request … in the set of the plurality of block chains; 


Guo discloses:
determining, via the device, whether at least one responsive block chain exists that is responsive to the determined category of use and the request … in the set of the plurality of block chains; (“The third update instruction carries the to-be-configured user attribute and an identifier of the to-be-configured blockchain. After receiving the third update instruction, the server may extract these two pieces of data from the third update instruction, and query, in the preset correspondence, whether there is data that is the same as any of the two pieces of data. If there is no user attribute that is the same as the to-be-configured user attribute, and also there is no blockchain identifier that is the same as the identifier of the to-be-configured blockchain” Guo col. 11, ln. 22 the user attribute being a category of use and the ‘to be configured’ blockchain being the request.)
creating, via the device, the at least one responsive block chain  (“By updating the user attribute and the blockchain, service data of a new type of user group may be stored in a new blockchain in accordance with a current service requirement;” Guo col. 11, ln. 63) if the at least one responsive block chain does not exist; and (does not exist as detailed in Guo col. 11, ln. 22)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Newman in view of Wang with Guo by attempting to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Yang et al.; 20180/285839, discloses linking data between multiple blockchains for increased security.
Evans et al., US 2019/0149633, discloses aggregating data from multiple sources including a blockchain and determining data precision and privacy with respect to data requests. 
Chapman et al., US 9992022, discloses a system for digital identity management and permission controls within a blockchain.
Carey et al., US 10,387,684, discloses interlocking blockchains to increase security.
Clements, US 10,790,982, discloses checking for the existence of a block in a blockchain prior to creating a new block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.